Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Election was made without traverse of claims 1-19, Group I in the reply filed on 10/16/2020.

Drawings
The drawings are objected to because Figure 4 recites “Pump eservoir”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
As to the pending claims, 1-19 below, which contain intended use terms, the Examiner will interpret these claims in light of the structural elements that are disclosed and not for their intended use.  The courts have clearly stated that a statement of intended use in an apparatus claim cannot be used to distinguish the claim over the prior art apparatus. See In re Schreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1997). A claimed apparatus must be described by its structure, not its intended use. The mere recitation of an intended use in a claim will not be given any patentable weight. Application of Dense, 156 F.2d 76, 77 (CCPA 1946). "For apparatus claims.., generally patentability 'depends on the claimed structure, not on the use or purpose of that structure.'" Catalina Marketing Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed.Cir.2002). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 8-10, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Battrell et al. (2012/0329142) in view of Roukes et al. (2006/0205061).
With regard to claim 1, Battrell et al. teach a device capable of performing a portable, fast, field assay of an analyte in a sample [0230] including
A closed microfluidic circuit fluidicly communicated with a detector (301) with mixing means [0199] and filtering means [0178] with an immunoassay sandwich being formed in or on the detector and sensed by the detector [0202-0204] and Figure 3.
Battrell et al. teach the existence of syringe pump reservoirs as common [0017] and their use together with a pump reservoir capable of drawing the sample biological analyte at pressure (Figure 1 [0177]).

With regard to claim 1 and 5, Battrell et al. teach to filter [0178] in a “fluidicly communicated” fashion.
While Battrell et al. do not teach the use of the filter or syringe pump reservoirs specifically as claimed, given their routine nature of implementation and teachings of their use in the device of Battrell et al. it would have been obvious for a person of skill in the art at the time the invention was made to have combined the prior art elements according to known methods to yield predictable results would have been obvious to one skilled in the art at the time the invention was made. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Battrell et al. do not teach a sensing chamber including a shear horizontal surface acoustic wave (SAW) detector and a magnetic source. 
	With regard to claim 1, 4, Roukes et al. teach a system for detecting an analyte in a small volume biological sample, abstract, Figure 3, the system comprising: a shear horizontal surface acoustic wave detector (SAW) with a sensing lane functionalized with an antibody, abstract [0061, 0070] and a closed microfluidic circuit further comprises an active mixer coupled to the microfluidic reservoir chamber for mixing the analyte and buffer into a homogenous mixture [0096, 0097]. Various magnetic forces are also taught [0081].

	With regard to claim 2, Roukes et al. teach a computer can control the timing of detection, etc. [0027].
With regard to claims 8-10 and their recited intended uses, it is the position of the examiner that the teachings of Battrell in view of Roukes et al. above make such uses obvious.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Battrell et al. (2012/0329142) in view of Roukes et al. (2006/0205061) and in further view of Lowe et al. (2011/0053289).
The teachings of the combined references can be seen above but do not teach the use of 3 electromagnets.
Lowe et al. teaches the use of 3 magnets [0623][0624] to control various particles in their device and their capability to perform the presently claimed intended use steps.
It would have been obvious to a person of skill in the art at the time the invention was made to have used the magnets of Lowe et al. within the device of Battrell and Roukes et al. as Lowe et al. provides that their multiple magnets are used to apply a magnetic field to different parts of the channel network of the device, providing additional functionality and reach of the device.


s 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Battrell et al. (2012/0329142) in view of Roukes et al. (2006/0205061) and in further view of Salamitou et al. (2006/0008382).  
The teachings of the prior art can be found above but do not include teachings of a bubble trap or piezo pump/mixer.
Salamitou et al. teach microfluidic systems using piezo pumps capable of mixing [0027][0038] and bubble traps (240).
It would have been obvious to a person of skill in the art at the time the invention was made to have used the well known components of Salamitou et al. within the device of Battrell and Roukes et al. as Salamitou et al. provides that their system is self supporting, autonomous, and has low power consumption all qualities providing additional functionality and reach of the device.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Battrell et al. (2012/0329142) in view of Roukes et al. (2006/0205061) and in further view of Handique et al. (2008/0182301).
The combined references can be seen above.
They do not teach memory, temperature/humidity modules, clocks, fans, and circuit controls.
Handique et al. teach memory, temp and humidity [0066-7], fan [0101], clock [0253] and control electronics (840) capable of processing circuitry to collect, digitize, filter, transmit [0105].
It would have been obvious to a person of skill in the art at the time the invention was made to have used the well known components of Handique et al. within the device of Battrell and Roukes et al. as Handique et al. provides that their system is capable of high throughput analysis that is easy-to-use and can provide results in a short time [0005]providing additional functionality and reach of the device.


Claims 12, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Battrell et al. (2012/0329142) in view of Roukes et al. (2006/0205061) and in further view of Coombs et al. (2015/0057952). 
The combined references can be seen above.
They do not teach the various smartphone components listed in claims 12 and 13 and capabilities of claim 14.
Coombs et al. teach a modular inspection system that is capable of being implemented with a smartphone [0073].  Inherent in the teaching of a smartphone are all other presently claimed attributes including a WIFI enablement [0082][0035].
With regard to claim 14, it should be noted that Applicant has not required connectivity to a controller for this claimed SAW circuit and therein without a recitation such as “a controller programmed to couple a clock oscillator, an RF synthesizer, etc.” the appropriate amount of weight has been attributed to these limitations and as a result appears to be an obvious combination in light of the prior art taught above and the lack of specifically recited structural components and their connectivity.
It would have been obvious to a person of skill in the art at the time the invention was made to have used the well known components of Coombs et al. and a smartphone within the device of Battrell and Roukes et al. as Coomb et al. provide that their system is capable of  non-destructive analysis that is easy-to-use and portable [0002] providing additional functionality and reach of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY ANNE MERKLING whose telephone number is (571)272-6297.  The examiner can normally be reached on Tuesday-Friday 7:00AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SALLY A MERKLING/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        2/10/2021